



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dixon, 2014
    ONCA 162

DATE: 20140228

DOCKET: C55154

Laskin, Juriansz and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Daniel Dixon

Appellant

Brian Snell, for the appellant

Benita Wassenaar, for the respondent

Heard: February 25, 2014

On appeal from the conviction entered on October 26, 2011
    by Justice Jane Ferguson of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appeal against sentence is dismissed as abandoned.

[2]

We are satisfied that a properly instructed jury acting judicially could
    have been satisfied upon considering the cumulative effect of all the evidence
    that the only reasonable inference was the appellants guilt.


